Citation Nr: 0917500	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-27 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1984 to February 
1987 and from February 1990 to February 1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The preponderance of the evidence shows that the Veteran 
has a diagnosis of PTSD that is related to a verified in-
service stressor.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  Service connection may be granted for a disability 
shown after service, when all the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2008).  

In this case, the Veteran has a current diagnosis of PTSD.  
The VA medical records and the January 2005 VA Compensation 
and Pension Examination show a diagnosis of PTSD.  The Board 
acknowledges that the most recent VA examination in February 
2008 does not show a diagnosis of PTSD, but does acknowledge 
treatment for PTSD and other mental disorders since 1999.  
The examiner also noted that the Veteran met the DSM-IV 
stressor criterion related to PTSD and that the PTSD symptoms 
were controlled by continuous medication.  The Board finds 
that the preponderance of the evidence, which included the 
2005 VA examination and the many years of treatment for PTSD, 
shows that the Veteran has a diagnosis of PTSD.  In spite of 
the February 2008 opinion, the Board affords the Veteran the 
benefit-of-the-doubt and finds that the Veteran meets the 
first criteria for service connection.  

The Veteran has asserted two main in-service stressors.  
First, the Veteran alleged that his roommate in service was 
the victim of a personal assault.  The Veteran asserted that 
after he was stabbed, his roommate came to the door and 
called to the Veteran.  The Veteran opened the door and 
witnessed his roommate stabbed in the abdomen.  The Veteran 
noted that the knife was still in the roommate's abdomen.  
The Veteran sought and obtained medical assistance for his 
roommate, who was treated and survived.  Second, the Veteran 
asserted that he observed his sergeant crushed between two 
vehicles.  The sergeant had two broken legs as well as other 
injuries.  He indicated that he was sent away from the scene 
and not allowed to assist.  He indicated that the sergeant 
survived the accident.  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2008).  In this case, the DD Form 214 does not 
show that the Veteran received medals or commendations 
indicative of combat.  Additionally, the Veteran does not 
assert that he was engaged in combat.  Furthermore, the 
Veteran's alleged in-service stressors are not related to 
combat experiences.  Therefore, the Board finds that the 
Veteran did not engage in combat in service. 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, as is this case, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  In such cases, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  A medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  Moreau, 9 Vet. App. at 395-96.  

The RO attempted to verify that the alleged in-service 
stressors actually occurred.  In a determination from the 
U.S. Army and Joint Services Records Research Center (JSRRC, 
formerly USASCURR), the stabbing of the Veteran's roommate 
was conceded.  Records from the Department of the Army, Crime 
Records Division verified the Veteran's assertion regarding a 
personal assault on the Veteran's roommate in service.  
Additionally, regarding the vehicle accident described by the 
Veteran, a ground incident was noted in January 1985 in the 
CURR records.  The response noted that a casualty could not 
be verified, however, the Board notes that the Veteran did 
not allege that the sergeant involved in the accident died.  
The Board finds, however, that additional attempts to verify 
this incident are not necessary as the first alleged in-
service stressor was sufficiently verified.  Based on the 
JSRRC reports, the Board concludes that the in-service 
stressor described by the Veteran involving the personal 
assault on his roommate was sufficiently verified.  
Lastly, the VA medical examination in January 2005 shows that 
PTSD is related to the in-service stressor.  The VA examiner 
reviewed the claims file, examined the Veteran and the 
Veteran's medical history.  The Veteran described the same 
two in-service stressors previously discussed in this 
decision and the examiner considered the Veteran's account of 
the incident in service regarding the personal assault of the 
Veteran's roommate.  The examiner diagnosed the Veteran with 
PTSD and concluded that it was at least as likely as not that 
the events the Veteran described during service contributed 
to his symptoms of PTSD.  Thus, the Veteran's PTSD has been 
linked by a competent medical opinion to one of his verified 
in-service stressor events.  38 C.F.R. § 3.304(f) (2008).

Based on the foregoing, the Board finds that service 
connection for PTSD is warranted.  In reaching this 
conclusion, the Board afforded the Veteran the benefit-of-
the-doubt and finds that there is a current diagnosis of PTSD 
that is related to a verified in-service stressor.  
Therefore, service connection for PTSD is granted.  


ORDER

Service connection for PTSD is granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


